Citation Nr: 0029481	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an increased rating for paroxysmal 
supraventricular tachycardia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to May 1957.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision from 
the Atlanta, Georgia, Regional Office (RO), which, in 
pertinent part, denied service connection for heart disease 
with supraventricular tachycardia.  The veteran perfected a 
timely appeal to that decision.

This case was previously before the Board in October 1991, 
September 1994, and February 1999; on each occasion the case 
was remanded for additional development.

By a rating action dated in January 1997, the RO, in 
pertinent part, granted service connection for paroxysmal 
supraventricular tachycardia and assigned a schedular 10 
percent evaluation for that disability.  Additionally, the RO 
denied service connection for heart disease, claimed as 
secondary to the service-connected paroxysmal 
supraventricular tachycardia.

Review of the record shows that hearings were held at the RO 
before a local hearing officer in November 1990 and before a 
member of the Board in September 1991.  The veteran was also 
afforded a videoconference hearing at the RO before a member 
of the Board in Washington, D.C. in September 1998.  The 
member of the Board who held the videoconference hearing is 
making the decision in this case and is the signatory to this 
decision.

In March 1999 the veteran appears to be raising the issue of 
entitlement to an earlier effective date for the grant of 
service connection for paroxysmal supraventricular 
tachycardia.  This issue has not been adjudicated by the RO 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for paroxysmal 
supraventricular tachycardia.

2.  The veteran has been diagnosed with heart disease, to 
include arteriosclerotic, coronary, and ischemic types.

3.  The veteran's heart disease is not of service origin and 
is not related to his service-connected paroxysmal 
supraventricular tachycardia.

4.  The veteran's service-connected paroxysmal 
supraventricular tachycardia is severe with frequent attacks.


CONCLUSIONS OF LAW

1.  The veteran's heart disease (other than paroxysmal 
supraventricular tachycardia) was not incurred in nor may it 
be presumed to have been incurred in active service, nor is 
it being proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  The criteria for a 30 percent rating for paroxysmal 
supraventricular tachycardia have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 7013 
(effective prior January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that at the time 
of examination for enlistment into active military service, 
July 1955, his vascular system was within normal limits and 
that his blood pressure was 118 systolic and 58 diastolic 
(118/58).  In August 1955, the veteran was hospitalized 
because of irregular heart action and shortness of breath.  
The diagnosis was observation, medical, for heart disease, 
because of tachycardia and palpitations, no disease found.

The veteran was hospitalized in January 1956 for 
palpitations, chest pain and shortness of breath.  He was 
discharged in February 1956 with a diagnosis of anxiety 
reaction, chronic, moderate, in a passive aggressive 
personality.  In November 1956 the veteran was hospitalized 
for paroxysmal tachycardia.  He was transferred to another 
facility later in November 1956 with a transfer diagnosis of 
paroxysmal tachycardia and suspect rheumatic fever, systolic 
gallop and precardial pain.  He was discharged in December 
1956 with a final diagnosis was paroxysmal tachycardia, cause 
undetermined. 

At the time of physical examination for separation from 
service in May 1957 the veteran's heart and vascular systems 
were clinically evaluated as normal.  His blood pressure was 
122/70.  A chest x-ray was negative.

On file are private treatment records covering a period from 
1972 to 1977.  During this time he was evaluated for several 
disorders including palpitations.  Several elevated blood 
pressure readings were also recorded.  The veteran was 
hospitalized at a private facility in December 1980.  The 
discharge diagnoses were arteriosclerotic heart disease; 
atrial fibrillation; and early congestive heart failure.

In January 1985 the veteran was hospitalized at a private 
facility with a rapid and irregular pulse.  An 
electrocardiogram revealed atrial fibrillation with a rapid 
ventricular response.  He was admitted for cardiac telemetry 
monitoring and further treatment of his tachyarrhythmia.  The 
veteran was discharged that day with an assessment of 
paroxysmal atrial fibrillation with a rapid uncontrolled 
ventricular rate.

In February 1985 the veteran was hospitalized at a private 
facility.  The record indicates that he had been followed in 
the past for years by a number of different cardiologists.  
The diagnoses were:  Atrial flutter with ventricular rate 
around 160; tendinitis, left shoulder; and right lung base 
pneumonia.

He was hospitalized in February 1985 for pneumonitis and 
atrial flutter.  He reported that his skipping was getting 
worse.   He had no chest pains suggesting ischemic heart 
disease.   The physician indicated that the fact that he had 
arrhythmia since childhood suggested a congenital basis.  An 
examination of the heart revealed no clicks, murmurs or 
gallops.  Chest X-rays revealed right pneumonia in the lower 
base which was noted by the physician to be probably the 
cause of the atrial flutter.  Subsequently he received 
treatment at VA and private facilities for various disorders, 
including heart disease. 

On private examination in July 1985 the veteran stated that 
when he was 18 years of age in Korea he began noticing 
tachycardia.  He stated that he passed out one time after a 
long run in the Army.  He had no further syncopal episodes.  
He had skipping for several years but this had not bothered 
him particularly.  

The veteran was hospitalized by at a private facility in 
January 1988 because of tachycardia at home.  EKGs showed a 
heart rate of 104.  The diagnosis was ventricular 
tachycardia, by history.  He was seen at private and VA 
facilities during 1998 for palpitations.  He was hospitalized 
at a private facility in August 188 for, paroxysmal 
supraventricular tachycardia.

In April 1990 the veteran was hospitalized at a private 
facility with a 30-year history of intermittent tachycardia 
with a recent history of progressively severe angina.  The 
veteran indicated that he had a long history of 
tachyarrhythmia dating back over 30 years when he was in the 
Army.  The veteran's past medical history included diabetes 
and hypertension.  In May 1990 he underwent triple-vessel 
coronary bypass.  Postoperatively, he developed transient 
atrial flutter.  

The veteran was re-hospitalized from late December 1990 to 
early January 1991, with an eight-hour history of severe 
palpitations.  The diagnoses during the hospitalization were:  
Coronary atherosclerotic heart disease; history of 
supraventricular tachycardia (SVT) with proximal atrial 
fibrillation for greater than 30 years; diabetes mellitus, 
insulin dependent; history of hypercholesterolemia; scarlet 
fever as a child; history of Bright's disease; previous back 
surgery with recent fall last week with injury to back and 
right foot; and SVT this admission with shortness of breath.

The veteran received intermittent treatment at a private 
facility from 1990 to 1992 for palpitations.  Received 
apparently in 1992 was an undated private medical certificate 
which indicates that the veteran had severe, recurrent 
paroxysmal supraventricular tachycardia.

A hearing was held at the RO in November 1990.  At that time 
the veteran testified that during his basic training he had a 
flare-up of heart trouble after taking five injections.  He 
indicated that he had a fever and was hospitalized for 
approximately one week.  After basic training, while 
stationed in Korea in January 1956, he was rehospitalized 
with a rapid heart beat.  He indicated his second 
hospitalization was for 20 or 21 days.  He also indicated he 
had been last employed in 1972.  Both he and his mother 
testified that he had never suffered from rheumatic fever.  
He further testified that no one in his family had ever had a 
heart problem and that he had been to numerous doctors for 
his heart disorder both in and after service.

A hearing was also conducted before the Board sitting at 
Washington, D. C. in September 1991.  The veteran testified 
that he had scarlet fever at age 4, but denied suffering from 
rheumatic fever.  He also indicated that at age 14 or 15 he 
suffered a kidney infection.  He testified that he has been 
on medication for his heart problem.  He stated that he 
experienced tachycardia continuously since service.  He 
stated that the first time he was given "heart pills" was in 
the 1950's.  The veteran's representative contended that the 
veteran's heart condition may be a result of injections given 
to him in boot camp which precipitated his heart condition.

A VA cardiovascular examination was conducted in March 1995.  
The veteran complained of chest pain with episodes of 
anginal-type palpitation at rest.  An EKG showed a sinus 
rhythm rate of 76.   Episodes of paroxysmal atrial 
tachycardia and ischemic heart disease (IHD) were diagnosed.  
The veteran's cardiac status was noted by the examiner to be 
moderately compromised.  

AVA examination was conducted in December 1995.  History of 
tachycardia, paroxysmal atrial supraventricular type, and IHD 
were diagnosed.  The veteran was again noted to be moderately 
compromised.  The examiner added that while the veteran had a 
documented history of inservice physiologic manifestations of 
heart disease it was impossible to opine as to when and where 
the onset of the specific symptoms of coronary artery disease 
had occurred.  The examiner added that the veteran's current 
arteriosclerotic heart disease should be considered 
"adjunct" to the supraventricular tachycardia experienced 
by the veteran while in the military.  

The veteran's adjudication claims folder was reviewed by a VA 
fee basis cardiologist.  In an undated opinion, following a 
review of the records, the examiner rendered an opinion that 
the veteran's supraventricular tachycardia pre-existed his 
service entrance and appeared to have significantly worsened 
beyond its natural progression during the time he was in the 
service.  It was stated that the veteran's past history of 
supraventricular tachycardia was not likely to be related to 
his current history of atherosclerotic heart disease.  It was 
added that while chronic supraventricular tachycardia could 
result in some long term cardiac problems, e.g., LV [left 
ventricle] systolic dysfunction, this did not appear to have 
been the case in the present case.  The physician further 
opined that the veteran's IHD, which required 4 vessel bypass 
in 1990, was more likely related to the other exhibited 
cardiac risk factors.  

A VA cardiovascular examination was conducted in June 1997.  
Following the examination of the veteran, the physician 
indicated that the veteran did not then have supraventricular 
tachycardia.  The veteran was noted to have labile 
hypertension.  It was noted that the medical history implied 
that the veteran had insulin-dependent diabetes mellitus.  
The physician further noted that the most likely cause for 
the veteran's coronary artery disease was the diabetic 
condition and the history of smoking.  It was reported that 
he smoked one to two packs a day for many years.  He quit in 
1990 following a heart attack.  It was added that there was 
no evidence that the veteran ever had rheumatic heart 
disease.  No murmurs or clicks were noted to be manifested, 
and there was no indication of the presence of congestive 
heart failure at the time of the examination.  The diagnoses 
included Atherosclerotic heart disease, prior history of 
myocardial infarction, postoperative status coronary artery 
by-pass, intermittent supraventricular tachycardia presently 
compensated stable angina, insulin-dependent diabetes 
mellitus, and labile hypertension.  

The veteran was hospitalized at a VA facility in June 1997 
for a Holter monitor due to complaints of a rapid heartbeat 
and skipping.  The findings showed supraventricular beats 
every 10.7 SVEs per hour.  The interpretation was predominant 
rhythm was normal sinus.

The veteran was hospitalized at a private facility in 
September and October 1997 for tachycardia, and atrial 
flutter.  The discharge diagnoses were tachyarrhythmia, 
supraventricular tachycardia, atrial flutter, and atrial 
fibrillation.

Of record is a January 1998 opinion from VA cardiologist.  
The examiner following a review of the veteran's records 
noted that it appeared that the veteran's history of 
supraventricular tachycardia pre-dated his service enlistment 
and that it was unlikely that this condition was related to 
his later development of clinical manifestations relating to 
coronary atherosclerotic heart disease.  The examiner stated 
that the veteran's coronary disease was far more likely to be 
related to his multiple risk factors, which were noted to 
include hypercholesterolemia, diabetes, hypertension, and 
tobacco use.  

During the veteran's videoconference hearing in September 
1998, he testified that he received treatment for heart 
disease at Villa Rica Hospital in Villa Rica, Georgia in 
1957.  The veteran was furnished appropriate release of 
information forms in March 1999 so that VA could attempt to 
obtain pertinent medical evidence, such as those 1957 records 
from Villa Rica Hospital.  The veteran is not shown to have 
returned the release forms to VA.  He also testified that he 
has received treatment for his heart disease from a VA 
cardiologist and that he was told by a nurse that the VA 
cardiologist concurred with her opinion that the veteran's 
heart disease, to include paroxysmal atrial fibrillation was 
related to his service-connected paroxysmal supraventricular 
tachycardia.  He further testified that he was scheduled for 
a Holter monitor examination on September 24, 1998.  The 
veteran testified that he experienced the tachycardia and 
flutter daily.

An undated letter was submitted in conjunction with the 
September 1998 hearing from a VA RNCS [Registered Nurse 
Certified Specialist].  The nurse indicated that the veteran 
had been under her care since May 1996 for paroxysmal atrial 
fibrillation.  The nurse stated that she and the veteran's 
cardiologist were of the opinion that the veteran's 
paroxysmal atrial fibrillation could very well be related to 
the service-connected supraventricular tachycardia. The nurse 
also pointed out that cardiology had been asked to put the 
veteran on an event monitor in order so that her and the 
veteran's physician could get a better idea as to what was 
occurring.  The letter was signed by both the nurse and the 
VA cardiologist.  Also submitted at the time of the September 
1998 hearing was notification from the VA that the veteran 
was scheduled for a Holter monitor later in September 1998.

A VA progress note, dated in September 1998, written by the 
above-mentioned VA RNCS, indicates that a VA physician had 
agreed that the veteran should have an event monitor.  The 
note also indicated that the physician had co-signed a letter 
for the veteran stating that "we" feel that his paroxysmal 
atrial fibrillation could very well be related to the 
tachycardia which he had in service.  

A VA fee-basis cardiology examination was conducted in July 
1999.  The veteran reported a history of tachycardia since 
1955.  The examiner noted that supporting rhythm strip 
documentation was not of record.  The veteran was currently 
asymptomatic and it was noted that the record had been 
reviewed in its entirety, as was the veteran both interviewed 
and examined.  There was a history of open-heart surgery in 
1991.  In 1997 the veteran had EKGs documenting supra 
ventricular tachycardia and atrial fibrillation.  It was 
reported that he was currently in sinus rhythm.

EKG was noted to indicate a sinus mechanism and the examiner 
noted that in comparison with previous EKG's, there had been 
no significant changes.  The examiner noted that it could not 
be determined exactly what happened concerning the veteran's 
described tachycardia in 1955 and 1956.  Pre-excitation 
syndrome, rheumatic fever, and alcohol were noted as possible 
causative factors at a younger age to explain the veteran's 
inservice tachycardia.  

The examiner rendered an opinion that as concerning the 
atrial fibrillation, atrial flutter, and supraventricular 
tachycardia at a later stage of the veteran's life and after 
open heart surgery, the most likely cause is attributable to 
his underlying organic heart disease.  

The assessment included palpitations in "1995" which the 
veteran associated with immunization shots in the army.  
There were no rhythm strips to judge if it was 
supraventricular tachycardia or sinus tachycardia and atrial 
flutter as evidenced by the EKGs on admission in 1997. 

An addendum to the July 1999 examination report, dated in 
August 1999, shows that the physician opined that the 
paroxysmal atrial fibrillation is aggravated by the IHD, but 
did not opine as to the possibility of the reverse being 
true.  The examiner noted that the veteran subjectively 
described feeling tachycardia and palpitations.  According to 
the examiner the only documentation in the records was that 
mentioned before or during the veteran's open-heart surgery 
admission.  The examiner also noted that the paroxysmal 
atrial fibrillation occurred at the time of the veteran's 
coronary artery bypass graft (CABG) surgery and was most 
likely due to his underlying IHD.  As to the tachycardia in 
1955 and 1956, the examiner again noted that it may just have 
been anxiety or it may have been sinus tachycardia or PSVT 
[paroxysmal supraventricular tachycardia].  Documentation by 
either EKG or rhythm strips were noted to not have been 
provided.  

Review of the record also contains evidence of a November 
1999 email communication between VA personnel concerning the 
inadequacy of the above-mentioned July 1999 examination 
report as well as the August 1999 addendum.  A printout of a 
subsequently dated email, dated later in November 1999, shows 
that a VA employee had spoken with the fee-basis physician 
who conducted the July 1999 examination.  It was reported 
that the physician indicated that the heart disease was the 
underlying cause of the veteran's currently complained of 
tachycardia but could not state the reverse was true, i.e., 
that the tachycardias are the cause of the veteran's 
currently diagnosed heart disease.  It was further stated 
that the physician indicated that the veteran was currently 
asymptomatic and that the only documentation he had to go on 
was the 3 EKG reports from 1997 which documented 
supraventricular tachycardia and atrial fibrillation and 
atrial flutter, but that currently the veteran was shown to 
be in sinus rhythm.  The physician also noted that the rhythm 
strips in the record happened at the time of the veteran's 
coronary artery bypass graft surgery and most likely was due 
to underlying IHD.  It was stated that the physician noted 
that the veteran had complaints of tachycardia, but that 
recent EKG testing showed sinus mechanism, and in comparison 
with previous EKG's, there was no significant changes.  It 
was also mentioned that the physician could not comment on 
anything from 1955-56 because there was no documentation of 
EKG or rhythm strips available.  

Service Connection

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that the claim is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  This finding 
is based on the service medical records in opinions from VA 
physicians. 

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 1991).  In 
the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  

Certain chronic diseases, including cardiovascular diseases 
to include arteriosclerosis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In addition, service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant is entitled to 
service connection on a secondary basis when it is shown that 
the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The lay statements and testimony describing the symptoms of 
heart disease are considered to be competent evidence.  
However, a diagnosis and an analysis of the etiology 
regarding such symptoms requires competent medical evidence 
and cannot be evidenced by lay testimony and statements.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard the service medical records do not contain a 
definitive diagnosis of heart disease, other than his 
service-connected disorder.  Additionally, the first clinical 
evidence of the coronary artery disease or hypertension was 
in the early 1970s, many years after service.  There is no 
medical evidence which related his cardiovascular disease to 
his period of service.

A VA physician in December 1995 stated that it was almost 
impossible to state when the veteran had the initial onset of 
the coronary artery disease and, therefore, that the 
veteran's current arteriosclerotic heart disease should be 
considered "adjunct" to the supraventricular tachycardia 
experienced by the veteran while in the military.  However, 
subsequently two cardiologists, rendered medical opinions 
which essentially indicated that the veteran's service-
connected paroxysmal supraventricular tachycardia was not 
related to the coronary artery disease.  Also, there is no 
competent medical evidence which relates the heart disease to 
any reported inservice inoculations.  The Board finds that in 
view of the two VA opinions, the preponderance of the 
evidence is against the veteran's claim for service 
connection for heart disease.

The Board notes that a VA registered nurse and a VA treating 
physician indicated that the paroxysmal atrial fibrillation 
could very well be related to the service-connected 
supraventricular tachycardia.  However, as indicated in the 
May 1998 supplemental statement of the case, the paroxysmal 
atrial fibrillation is included in the evaluation for the 
supraventricular tachycardia under Diagnostic 7010.

Increased Rating

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  See also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claims.  Upon a review of 
the record, the Board finds that all of relevant evidence 
necessary for adjudication of his claim has been obtained.  
Therefore, the duty to assist the veteran in the development 
of fact pertinent to his increased rating claim, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's appeal stems from an original rating decision 
grant of service connection for the disability at issue 
wherein the current 10 percent rating was assigned, effective 
October 31, 1988.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Effective prior to January 12, 1998, the veteran's service-
connected paroxysmal supraventricular tachycardia may have 
been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7013.  
Under that diagnostic code, paroxysmal tachycardia, where 
there are infrequent attacks, the rating is 10 percent.  When 
severe, with frequent attacks, an assignment of a 30 percent 
rating was warranted.  

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207- 
65244 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board notes that the RO has properly considered 
both the current and former regulations in evaluating the 
veteran's service-connected paroxysmal supraventricular 
tachycardia disability.

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal supraventricular tachycardia.  
Rather, Diagnostic Code 7010 concerns supraventricular 
arrhythmias.  Diagnostic Code 7010 provides that permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, documented by ECG or 
Holter monitor, warrants a 10 percent evaluation.  Paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year, documented by ECG or 
Holter monitor, warrants a 30 percent evaluation. 

To summarize, the clinical records reflect that the veteran's 
paroxysmal supraventricular tachycardia has required medical 
treatment and evaluation, to include several hospitalizations 
between 1988 and most recently in October 1997.  
Additionally, the veteran has provided competent testimony 
that the heart irregularities now occur on a daily basis.  
Additionally, on one occasion his paroxysmal supraventricular 
tachycardia was described as severe and recurrent.  The 
current 10 percent rating contemplates infrequent attacks.  
After reviewing the medical evidence in conjunction with the 
veteran's statements, it is the Board's judgment that the 
degree of impairment resulting from the paroxysmal 
supraventricular tachycardia more nearly approximates the 
criteria for the next higher evaluation under the old 
diagnostic criteria.  38 C.F.R. § 4.7, Diagnostic Code 7013.  
Accordingly, a 30 percent rating is warranted for severe 
paroxysmal supraventricular tachycardia, with frequent 
attacks.  This 30 percent represents the highest schedular 
rating authorized under both the old and revised rating 
criteria.  The evidence does not provide a basis which 
demonstrates that a rating in excess of 30 percent is 
warranted.  The 30 percent rating is the highest rating 
warranted throughout the appeal period. Fenderson v. West, 12 
Vet. App. 119 (1999)


ORDER

Service connection for heart disease is denied.  

Entitlement to an evaluation of 30 percent for paroxysmal 
supraventricular tachycardia is granted subject to the law 
and regulations governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


